Case 1:19-cr-20261-CMA Document 3 Entered on FLSD Docket 04/04/2019 Page 1 of 11




                              UN ITED STA TES DISTRICT CO U RT
                              SO U TH ER N DISTRICT O F FLO RIDA

                                caseNo. l '
                                          .I'- -- ,2u/9 -A er'n

   UNITED STA TES O F A M ER ICA

   V.



   SERG EINK OR IN A,
                 Defendant.                  /


                                   CR IM INAL C OV ER SHEET

        D id this m atter originate from a m atlerpending in the CentralRegion ofthe United States
        Attorney'sOfficepriortoAugust9,2013(Mag.JudgeAliciaValle)?                     Yes V No
        D id this m atteroriginate from a m atterpending in the N orthern Region ofthe United States
        Attorney'sOfficepriortoAugust8,2014(Mag.JudgeShaniekM aynard)?                 Yes V No


                                                 Respectfully subm itted,

                                                 A RIAN A FAJARD O ORSHA N
                                                      ED STATES ATTORN EY


                                        BY :
                                                 LlS     . LLER
                                                 A SS TAN T UN ITED STATES ATTO RN EY
                                                 DistrictCourtN o.A 5502054
                                                 99 N .E.4th Street
                                                 M iam i,Florida 33132
                                                 Tel:       305-961-9312
                                                 Fax:
                                                 Email:     lisa.miller@ usdoj.gov
  Case 1:19-cr-20261-CMA Document 3 Entered on FLSD Docket 04/04/2019 Page 2 of 11

AO91(Rev.11/11) CriminalComplaint

                                 U NITED STATES D ISTRICT C OURT
                                                         forthe
                                              Southern DistrictofFlorida

               United StatesofAmerica                      )
                            V.                             )
                                                           )      CaseNo l'
                                                                          -lV-W 1'
                                                                           .
                                                                                 --'A9RG eererm             -


                  SERGEINKO RINA,                          )
                                                           )
                                                           )
                                                           )

                                           CR IM IN A L C O M PLA IN T
        1,thecomplainantin thiscase,statethatthe following istrueto the bestofmy knowledge and belief.
Onoraboutthedatets)of                  January 14,2019         inthecountyof Miami
                                                                                 -DadeandBroward inthe
   Southern Districtof                   Florida       ,thedefendantts)violated:
          CodeSection                                              OffenseDescri
                                                                               ption
Title 18,United States Code,              Kidnapping'
                                                    ,Conspiracyto CommitKidnapping'
                                                                                  ,Using/carrying a Firearm in
Sections1201(a),1201(c),and924            fudherance ofa Crime ofViolence
(c)




        Thiscrim inalcomplaintisbased on thesefacts:
SeeAttachedAffidavit.




        d Continuedontheattachedsheet.

                                                                                    Complainant'
                                                                                               ssi
                                                                                                 gnature

                                                                               SpecialAgentJames Kelley,FBl
                                                                                    Printednameand title

Sworntobeforeme and signed in my presence.

                                                                                               N
Date:          04/03/2019
                                                                                      Judge'
                                                                                           ssi nat e

city and state'
              .                     Miami,Florida                     on. cquelie Becerr ,U.S.Magistrate Judge
                                                                                    Printed na eand title
Case 1:19-cr-20261-CMA Document 3 Entered on FLSD Docket 04/04/2019 Page 3 of 11



                            SE ALED A FFID A VIT IN SUPPO R T O F
                                  C RIM IN AL CO M PLA IN T

         1,SpecialA gentJam es K elley,being firstduly sworn,hereby depose and state as follow s:

                1nm aSpecialAgentwiththeFederalBlzreau ofInvestigation (ûtFBl''),and have
  been since January 2016. Inm currently assigned to the FB 1M iam iField Office ViolentCrim es

  and Fugitive Task Force,which targets individuals involved in violent crim inalactivity and

  evasion oflaw enforcem ent. A s partof m y duties,Iinvestigate a variety ofviolations of federal

  law s,including kidnapping,bank robberies,HobbsA ctrobberies,and otherviolations of federal

  law . lreceived training on the proper investigative techniques forthese violations,including the

  application and execution of arrest and search w arrants. M y experience as a federal 1aw

  enforcem entagenthasincluded execution ofarrests and search w arrants.

         2.     I subm itthis A ffidavitbased upon inform ation know n to m e personally from the

  investigation,asw ellasinform ation obtained from othersw ho have investigated thism atterand/or

  have personal know ledge of the facts herein. This A ffidavit is being subm itted forthe lim ited

  purpose ofestablishing probable causeto obtain an arrestwarrant. Therefore,itdoesnotcontain

  allthe inform ation thatIam aw are ofregarding thisinvestigation;how ever,no inform ation w hich

  would negate probable cause forthisw arranthasbeen w ithheld.

                Based on m y training and experience and the facts as set forth in this A ffidavit,

  thereisprobablecauseto believethatSERGEINKOIUNA CûNKOIUNA''Icommittedviolations
  of18U.S.C.j1201(a)(kidnapping);18U.S.C.j1201(c)(conspiracytocommitkidnapping);and
  18U.S.C.j924(c)(using/carryingafirearm infurtheranceofacrimeofviolence).
Case 1:19-cr-20261-CMA Document 3 Entered on FLSD Docket 04/04/2019 Page 4 of 11



                         FA C TS ESTA BLISH G G PR O BA BLE CA U SE

                          K idnappinz.Torture and A ttem pted R obberv

                On or aboutJanuary 15,2019,at approxim ately 3:45 a.m .,police responded to a

  continuously honking carhorn in theparking lotofa com m ercialestablishm entlocated in Broward

  County in the Southem D istrict of Florida. U pon responding, police discovered a person

  (hereinafter,tçvictim'')inthefrontseatwithhis/herhandsandfeetbotmd.Therespondingofficers
  noted thatV ictim had burns on his/herhands and lacerations on his/her face.

                Law enforcem entlaterinterview ed V ictim on m ultiple occasions. V ictim advised

  thathe/sheisaplasticsttrgeoninBroward County.Victim furtheradvisedthaton oraboutJanuary

  14, 2019, at approxim ately 6:45 p.m ., V ictim w as shopping at a Brow ard County retail

  establishment,and attemptedto enterhis/hervehicleupon exitingthestore.Victim advisedthata

  m an,arm ed w ith a firem'm ,approached him /herand forced him /herinto a w aiting van,blindfolded

  him /her,and bound his/her hands and feet. V ictim advised that there w ere m ultiple abductors

  based on conversations thatV ictim heard in the van. V ictim stated thathis/hercaptorsrepeatedly

  used ataserto shock him /her.V ictim advised thathe/shew asin the m oving van forapproxim ately

  one hottrbefore itparked.

                Victim stated that his/her captors m oved him/her inside a small room in an

  unknown locationandplaced him /herinto arollingchair.Victim stated thathis/hercaptorsbotmd

  his/her hands to the chair's armrest. The captors rem oved Victim 'sblindfold and he/she saw

  severalsharp devices and guns. V ictim 's captors show ed him /herseveraldocum ents with his/her

  personalidentifying inform ation on itand then threatened to killV ictim ifhe/she did notgive the

  captorsm oney.A ccording to V ictim ,his/hercaptors struck him /herand used a blow torch to burn

  thetopofhis/herhands.Victim statedthattheyalsoburnedhis/herhandswithahotmetalobject.
Case 1:19-cr-20261-CMA Document 3 Entered on FLSD Docket 04/04/2019 Page 5 of 11



                 Victim advised 1aw enforcem entthathe/shetold his/hercaptors thatVictim was

  willingtogivethem whatevertheywanted,buttheyjustkepthittinghim/herandburninghis/her
  hands.Victim saidthathis/hercaptorsalso asked ifhe/shehad m oney thatthey could getaccess

  to thatnight. Victim provided them his/her home address in M iam i-Dade County,Florida,the

  gate entry infbnnation,and the alnrm code to the house. Victim also gave them instnzctionson

  wherethey could find approximately $50,000 inside ofhis/herhouse.
                V ictim could notclearly see his/hercaptors because they w ere w earing headlam ps

  and baseballcaps. A ccording to V ictim ,there w ere tw o m alespresent.

         9.     After V ictim provided the aforem entioned information, his/her captors forced

  him/herto drink alcoholagainsthis/herwill. Victim stated thatthe captorsthen puthim /herback

  into the van,and he/she passed out. V ictim advised that he/she aw oke back inside of his/her

  personalvehicle,w hich was now parked atthe com m erciallocation m entioned in Paragraph 4,

  and where police found V ictim .

                                         The Investization

         10.    Law enforcem ent obtained and viewed video surveillance from the retail

  establishm entm entioned in Paragraph 5 and from w here the kidnappers abducted V ictim . The

  video show s V ictim parking in the store's parking 1ot and then entering the store. Shortly

  thereafter,a grey van appeared and rem ained in the parking lot.Thisvan subsequently parked next

  to V ictim 's vehicle w hen the space becam e vacant.The video depicts an individual exiting the

  driverside ofthe van,wearing a baseballcap and a reflective vest,who w aited forV ictim to return

  to his/hervehicle. This individualthen confronted V ictim and putV ictim into the van.

                Law enforcem entobtained and view ed video surveillance from V ictim 'sresidence

  for the early m orning hours of January 15, 2019. The recording cam e from a cam era in the
Case 1:19-cr-20261-CMA Document 3 Entered on FLSD Docket 04/04/2019 Page 6 of 11



  doorbell. Atapproxim ately 2 o'clock a.m .,the video depicts a m an with a baseballcap and a

  headlam p arotm d his neck. This individualheld a tirearm in one hand. The individualused a

  cellulardevice to illmninate the doorhandle. A fam ily m em berofV ictim ,w ho w as notaw are of

  the abduction,observed the individualapproach the doorand turned on the residence'slights.The

  m an outside fled withoutgaining entry.

         12.    Law enforcem ent obtained and view ed sectzrity footage from the com m ercial

  establishm entm entioned in Paragraph 4,where police found V ictim bound in his/her car. The

  video depictsagrey van pulling into the parking 1otapproxim ately tw o hours afterthekidnapping.

  The van parked and an individualexited from the driver's sideofthe vehicle to speak with security

  guardsatthecommercialestablishment.Theindividualworewhatappearstobebluejeans,adark
  colored long sleeve top,and a baseballcap w ith a flag logo.

                Law enforcem entrecovered and view ed surveillance video from V ictim 's m edical

  office. ln the dayspreceding hisabduction,parking lotfootage depicts a grey colored van parked

  in the 1otfor extended periodson m ultiple occasions. The van appearssim ilarto the van depicted

  on the retail store's surveillance footage m entioned in Paragraph 10. The surveillance footage

  from outside ofV ictim 's office also revealed the license plate num ber forthe van as Florida tag

  num berG HPTI9. D atabase checksrevealed thata rentalcarcom pany ow ns thatvan.

                Records from that rental com pany for the van w ith that license plate num ber

  demonstratethatJustin Boccio (ûtBoccio'')rented thevan on January 5,2019,andreturnediton
  Janual'y 15, 2019.1

                On the rental car agreem ent for the van, Boccio provided a cellular telephone

  number(hereinafter,tûphone1'3.Law enforcementcontinned,tluough databasechecks,thatthe

  1      BocciowaschargedviacriminalcomplaintonApril2,2019.See19-mj-02491-JB.

                                                  4
Case 1:19-cr-20261-CMA Document 3 Entered on FLSD Docket 04/04/2019 Page 7 of 11



  nldmber for Phone 1 thatBoccio provided on the rentalagreem entwas also the phone number

  associated w ith Florida Pow erand Lightutilitiesin Boccio'snnm e.

         16.    On February 7,2019,1aw enforcement obtained and executed a federal search

  w an'
      antforthehistoricalcellularsiteinform ation and calldetailrecordspertaining to thetelephone

  numberassociatedwithPhone 1(CaseNo.19-mj-02156-Torres).
         17.    Cell-site records for Phone 1, obtained through the above-described w arrant,

  revealed thatPhone 1 w as active and used nearthe carrentalcom pany m entioned in Paragraphs

  14 and 15 on January 5,2019,and January 15,2019. In addition,Phone 1 w as active and utilized

  near the com m ercial establishm entm entioned in Paragraph 4. Phone 1 also called a telephone

  num berregistered to a taxicom pany.

         18.    Law enforcem entinterview ed security persormelatthe com m ercialestablishm ent

  m entioned in Paragraph 4,and learned thatthe person in the security footage thatapproached the

  security guard requested a ride from the guard. The individualadvised that he w ould pay the

  sectlrity guard for the ride, but the guard declined. The individual w alked aw ay from the

  establishm ent'sentrance and back to the vicinity ofthe parking lot.

         19.    Law enforcem entsubsequently obtained recordsfrom the taxicom pany referenced

  in Paragraph 17. These records showed that the taxicom pany received a callfrom Phone 1 at

  approxim ately 8:54 p.m .on January 14,2019,and listed B occio by nam e as the caller. The caller

  requested taxiservice w ith a pick-up location m atching the com m ercialestablishm ent's address.

  The service w as subsequently cancelled,and service w asneverperform ed.

         20.    Cell-site recordsforPhone 1revealthatPhone 1 w asutilized nearV ictim 'sm edical

  officeon January 8,2019,and January 10,2019,w hich w asduring thetim evideo footagecaptured

  a van in the m edicaloffice'sparking 1otas referenced in Paragraph 13.
Case 1:19-cr-20261-CMA Document 3 Entered on FLSD Docket 04/04/2019 Page 8 of 11



                               Identification ofD efendantN K O RINA

                A review ofPhone 1 calldetailrecords dem onstratesthata second phone num ber

  (hereinafter,ûiphone255)called Phone 1 on January 15,2019. Recordsindicate thatPhone 2
  belongsto NK O RINA . Law enforcem entcom pared a driver's license photograph ofN K O RIN A

  (below,lefll and video stills ofthe individual captlzred by the doorbellsurveillance video
  mentioned inParagraph 11(below,right1and2):




                     Driver'sLicense         VideoClip 1            VideoClip2

                Law enforcem entalso obtained and review ed security cam era footage from inside

  Victim'smedicaloftk eonJanuary14,2019(thedayofthekidnapping).Thevideodepictsaman
  entering the office atapproximately 4:45 p.m.(two hoursbefore thekidnapping). The video
  further depicts this m an appearing to till out paperwork and using a cellular telephone. V ideo

  footage show s V ictim enterthe area where the m an is seated,and then the m an abnzptly stops

  using the cellulartelephone,returnsthepapenvork,and leavesthe oftice. The individualdepicted

  in thestuweillancevideo appeared tobewearing bluejeans,adark colored long sleevetopwith
  rolled up sleeves, and a baseball cap w ith a tlag logo,m atching the attire of the person seen

  speaking to the security guard atthe com m ercialestablishm entas described in Paragraph 12. The

  appearanceofthe individualcaptured in theV ictim 'sm edicalofficevideo w asconsistentw ith that

  ofBoccio.



                                                 6
Case 1:19-cr-20261-CMA Document 3 Entered on FLSD Docket 04/04/2019 Page 9 of 11



                 RecordsrevealthatNKORINA shm'
                                             esaresidencewith Fem ale 1. Female 1wasa

  patientof Victim . A public search of Facebook also indicates that Fem ale 1 is çûfriends''w ith

  Boccio'sw ife.

         24.     ln addition to the inform ation provided above relating to cell-site data,a review of

  thecalldetailrecordsforPhone 1 indicatesthatbetween January 8,2019,and January 16,2019,

  Phone 1 had various telephone calls and text m essages w ith the cellular telephone num ber

  belongingtoNKORINA (Phone2)and othersbetween January8 and 16,2019,sometimesnear
  V ictim 's m edicaloffice.

        The Search ofBoccio's Residence and SubsequentInvestization on A pril1.2019

         25.     On April1,2019,1aw enforcem entexecuted a search warrantatBoccio'sresidence.

  During the search,law enforcem entrecovered,nm ong otherthings,reflectivevests;a receiptfrom

  the retailestablishm entdescribed in Paragraph 5,dated on oraboutJanuary 14,2019,i.e.,the date

  of the kidnapping; headlam ps; and other evidence colw borating the V ictim 's accotm t of,and

  Boccio's involvem ent in, the kidnapping. Law enforcem ent recovered nm m tm ition, but no

  firearm s,dtlring the search ofBoccio'sresidence.

         26.     Boccio w aspresentdlzring the search on April1,2019. A fterlaw enforcem entread

  Boccio his M iranda rights,he chose to w aive them and provided voluntary statem ents to law

  enforcem ent. Dtlring these statem ents,Boccio described how atsom e pointin 2018,N K ORIN A

  m oved in w ith Boccio. B occio identified an unm arked photograph of N KO RIN A as çtsergei.''

  Boccio also confinned thathe knew Fem ale 1 as Sergei's w ife.

         27.     A ccording to Boccio, N K ORIN A proposed the kidnapping a short tim e after

  m oving into Boccio'sresidence. Thereafler,they began surveillance of V ictim and executed the
Case 1:19-cr-20261-CMA Document 3 Entered on FLSD Docket 04/04/2019 Page 10 of 11



   lddnapping plot. Boccio described how he rented a van and utilized the van forsurveillance and

  forthe abduction. Boccio furtherstated thatthereason forthekidnappingwasto obtain money.

         28.     ln addition,Boccio described the location w here Boccio and N K O RINA tortured

  the Victim asbeing w ithin a storagetm itrented underBoccio'snam e.Boccio revealed the location

  ofthestorageunitasbeing Cube Sm artin M argate,Florida. Boccio described how hehelped set

  up the storage tm itby m apping itin plastic and bringing tools,atable,and a chair. Boccio added

  thathe and N KO RIN A purchased the toolsused atvariousH om e Depotlocations.

         29.    Boccio also stated thathe and N K OR INA traveled to Victim 's house afterV ictim

  revealed its location,and thatduring the trip to V icitm 's house,N K O RIN A was arm ed w ith two

  handguns. Boccio indicated that he and N K OIU N A retum ed to V ictim 's house on several

  occasions to attem ptto gain entry,but never did so due to lights being on turned in the house

  ancl/orpresence ofa m arked police caratV ictim 'sresidence.

         30.    Continuing on A pril 1, 2019, 1aw enforcem ent responded to Cube Sm art in

  M argate,Florida,and learned,through questioning Cube Sm artem ployees,thata storage unithad

  in factbeen rented under Boccio's nam e,butthat itw as a short-term rentaland that ithad been

  vacated. Cube Sm artm aintainsrecordsofthe dateson which itscustom ersaccessitsstorage units

  by tracking when custom er access codes are entered. According to Cube Sm artrecords,Boccio

  lastentered theaccesscode forhisstorage tm iton oraboutJanuary 15,2019.In addition,Boccio's

  storage unitrental expired on or about January 18,2019. W ith the perm ission of Cube Sm art

  employees,the storageunitpreviously rented by Boccio wasexam ined and fotmd to be empty.

                W hile investigating the storage unit rented by Boccio on April 1, 2019, law

  enforcem entalso asked Cube Sm artem ployees whetherN K ORIN A had rented any storage tm its

  atthe sam e location. Cube Sm artem ployees and records confirm ed thatN K OIU N A had rented a


                                                  8
Case 1:19-cr-20261-CMA Document 3 Entered on FLSD Docket 04/04/2019 Page 11 of 11



  unitin N K OIU N A 'S nam e. Cube Sm artrecords show ed thatN K O RIN A m oved into U nit22 on

  oraboutDecem ber 17,2018,and thatN K O IU NA had paid forthe unitthrough April16,2019. In

  addition,N K ORIN A 'Slastaccess date forthe unitw as on oraboutFebnlary 21,2019,i.e.,m ore

  than a m onth afterthe kidnapping.

                Cube Sm artrecordsfurtherrevealed thatthe addressprovided by N K ORIN A when

  herented the storge unitw asthe address ofFem ale 1. Thephone num berprovided by N K ORIN A

  to Cube Sm artforthe rentalwasthe callnum berfor Phone 2,discussed above.

                On April 1,2019,law enforcem entobtained a search w arrant for the prem ises of

  N K ORIN A 'Sstorage tm itatCube Sm art. N K ORIN A 'Sunitprim arily contained furniture and did

  notim m ediately appearto contain furtherevidence related to the kidnapping plot.

                                         C O N CLU SIO N
                Based on the foregoing,1respectfully subm itthatthere isprobable cause to believe

  thatNKOIUNA committedviolationsof18U.S.C.j 1201(a)(kidnapping);18U.S.C.j 1201(c)
  (conspiracy to commit kidnapping); and 18 U.S.C. j 924/) (using/carrying a firearm in
  furtheranceofacrimeofviolence),assetforthherein.
         FURTHER Y OU R A FFIAN T SA Y ETH N O T.




                                                    JA E          Y
                                                    S ci A gent
                                                    FederalBureau of lnvestigation


         Subscr'         sw o   o before m e this
                                                        d day ofA pril,2019.



         H ON .JA C                RR A
         UN ITED       TES M A GISTM TE JUD G E

                                                    9
